 

Case:20-01947-jwo Doc #:155 Filed: 07/10/2020 Page 1 of 6

UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF MICHIGAN

 

In re:

Chapter 11
BARFLY VENTURES, LLC, et ai,’ Case No. 20-01947-jwb

. Hon. James W. Boyd
Debtors.
Joint Administration
/
CERTIFICATE OF SERVICE

The undersigned certifies that on July 10, 2020, a copy of the document listed below was
served on the attached service list by first class mail, postage prepaid and by CM/ECF:

Order Granting Debtors’ Motion To Shorten Objection Period And For Expedited Hearing
Regarding Motion Of Debtors For Entry Of (I) An Order (A) Approving Bidding Procedures
And Scheduling Sale Hearing, (B) Approving The Form Of The Asset Purchase Agreement,
Including The Bid Protections, And (C) Granting Related Relief; And (I) An Order (A)
Authorizing The Sale Of Substantially All Of The Debtors’ Assets Free And Clear Of All
Liens, Claims, Encumbrances, And Other Interests, (B) Authorizing The Assumption And
Assignment Of Certain Executory Contracts And Unexpired Leases, And (C) Granting Related
Relief

Motion Of Debtors For Entry Of (I) An Order (A) Approving Bidding Procedures And
Scheduling Sale Hearing, (B) Approving The Form Of The Asset Purchase Agreement,
Including The Bid Protections, And (C) Granting Related Relief; And (II) An Order (A)
Authorizing The Sale Of Substantially All Of The Debtors’ Assets Free And Clear Of Alli
Liens, Claims, Encumbrances, And Other Interests, (B) Authorizing The Assumption And
Assignment Of Certain (C) Granting Related Relief

 

' The Debtors are: Barfly Ventures, LLC (8379), Barfly Management, LLC (6274), 9 Volt, LLC (d/b/a HopCat)(1129),
390 Amp Fuse, LLC (d/b/a Stella’s Lounge)(3684), GRBC Holdings, LLC (d/b/a Grand Rapids Brewing
Company)}(2130), E L Brewpub, LLC (d/b/a HopCat East Lansing)(5334), HopCat-Amn Arbor, LLC (5229), HopCat-
Chicago, LLC (7552), HopCat-Concessions, LLC (2597), HopCat-Detroit, LLC (8519), HopCat-GR Beltline, LLC
(9149), HopCat-Holland, LLC (7132), HopCat-Indianapolis, LLC (d/b/a HopCat-Broad_ Ripple)(7970), HopCat-
Kalamazoo, LLC (8992), HopCat-Kansas City, LLC (d/b/a HopCat,-KC, LLC and Tikicat\(6242), HopCat-Lexington,
LLC (6748), HopCat-LincolIn, LLC (2999), HopCat-Louisville, LLC (0252), HopCat-Madison, LLC (9108), HopCat-
Minneapolis, LLC (8622), HopCat-Port St. Lucie, LLC (0616), HopCat-Royal Oak, LLC (1935), HopCat-St. Louis,
LLC (6994), Luck of the Irish, LLC (d/b/a The Waldron Public House; LLC and McFadden’s Restaurant
Saloon)(4255).

 

 
 

Case:20-01947-jwo Doc #:155 Filed: 07/10/2020 Page 2 of 6

Dated: July 10, 2020

20392895

 

WARNER NORCROSS + JUDD LLP

/s/ Elisabeth M. Von Eitzen
Rozanne M. Giunta (P29969)
Elisabeth M, Von Eitzen (P70183)
Stephen B. Grow (P39622)

1500 Warner Building

150 Ottawa Avenue, NW

Grand Rapids, Michigan 49503
Telephone: (616) 752-2000

PACHULSKI STANG ZJEHL & JONES LLP
John W. Lucas

Jason Rosell

Steven W. Golden

150 California Street, 15th Floor

San Francisco, California 94111

Telephone: (415) 263-7000

Proposed Counsel to the Debtors

 
 

Case:20-01947-jwb

A Closer Look Inc
460 S Peachtree StNW
Norcross GA 30071

Adaptive Insights
2400 Geng Read Ste 200
Palo Alto CA 94303

Badger Sports Properties
601 W Dayton St
Kohi Center
Madison WI 53715

Corvas Janitorial Systems
815 W Weed St
Chicago IL 60642

BV Clean
1810 Broad Ripple Ave #15
Indianapolis IN 46220

eFileCabinet
3300 N Ashton Rd Ste 400
Lehi UT 84043

Gordon Food Service

Doc #:155 Filed: 07/10/2020

A&L Janitorial Inc.
903 Jackson St
PO Box 153
Kalamazoo MI 49001

Arrow Waste Inc
PO Box 828
Jenison MI 49429

BD Clean LLC
PO Box 46188
Madison, WI 53744

Crown Linen Services
322 E Industrial Dr
Columbia IL 62236

Ecolab Inc,
1 Ecolab Place
St Paul MN 55102

Egencia LLC
333 108 Ave NE
Bellevue WA 98004

Great America Financial Svc

Attn: Peggy Upton

Wyonime Maso. 625 First Street SE
Cedar Rapids LA 52401
Hot Schedules _ HR Collaborative LLC
3440Presston Ridge Rd #650 678 Front Ave NW Ste 265
Alpharetta GA 30005 Grand Rapids MI 49504
Ice Town Jani-King
140 N Mitchell Ct Ste 100 9750 Ormsby Station Road Ste 100
Addison IL 60101 Louisville KY 40223
Mahoney Environmental Maid Brigade
712 Essington Rd 220 Big Run Ste 4
Joliet IL 60435 Lexington KY 40503

 

Page 3 of 6

Ace Landscaping
PO Box 75
Clawson MI 48107

Avidxchange
1111 Metropolitan Ave Ste 650
Charlotte NC 28204

Blackhawk Network
6220 Stoneridge Mall Rd
Pleasanton CA 94588

DoorDash Inc
901 Market St. Ste 600
San Francisco CA 94103

Ecolab Pest Elimination
655 Lone Oak Dr ESC. E3
Eagan MN 55121

Final Clean Pro LLC
2843 Grand River #253
East.Lansing MI 48823

Green For Life

26999 Central Park Blvd Ste 200
Southfield MI 48076

Huskers IMG Sports Marketing
IMG College LLC
PO Box 16533
Palatine IL 60055

Jani-King of Michigan Inc
3.1420 Northwestern Hwy Ste 125
Farmington MI 48334

Michigan Carpet & Air Duct Clean
2845 Truffle Dr
Troy MI 48083

 
MLIVE Media Group
169 Monroe Ave NW Ste 100
Grand Rapids MI 49503

Nexonia Technologies Inc
2 St Clair Avenue East Ste 750
Toronto ON M4T 2T5

O.P.E.N, America Inc.
4742 North 24" St Ste 450
Phoenix AZ 85016

Paytronix Systems Inc.
74 Bridge St Ste 400
Newton MA 02458

Pepsi-Cola General Bottlers
1 Pepsi Way
Somers NY 10589

 

Red Bull North America Inc
1740 Stewart St
Santa Monica CA 90404

Sanimax LLC
545 Hardman Ave South
South St Paul MN 55075

Stratus Building Solutions
10530 Victory Blvd.
Los Angeles CA 91606

The Knot
11106 Mockingbird Dr
Omaha NE 68137

‘Waste Management of Michigan
48797 Alpha Dr. Ste 100
Wixom MI 48393

Case:20-01947-jwb Doc #:155 Filed: 07/10/2020

My Green Michigan
5834 N Michigan Rd
Dimondale MI 48821

NextGlass Inc dba Untrapped
21 South Front St
Wilmington NC 28401

Olo/Mobo Systems
285 Fulton Street 82°¢ FI
New York, NY 10007

Pellitteri Waste Systems
7035 Raywood Rd
PO Box 259426
Madison WI.53725

Positive Solutions Group Inc
301 Williamston Center Rd Ste 500
Williamston MI 48895

Republic Services
1633 Highwood West
Pontiac MI 48340

Sonitrel

7241 Fenton Road
Grand Blane MI 48439

TBX
601 5" Street NW Ste 301
Grand Rapids MI 49504

Total Organic Recycling
39 Old Elam Ave
Valley Park MO 63088

Waster Pro of Florida
4100 Selvitz Road
Ft Pierce FL 34981

Page 4 of 6

NCR Corporation
PO Box 198755
Atlanta GA 30384

NuCO2 LLC
2800 SE Market Place
Stuart FL 34997

Oracle Screening Services Inc
6800 Weiskopf Ave Ste150
McKinney TX 75070

Pepsi Beverage Company
700 Anderson Hill Rd
Purchase NY 10577-1401

Pure Tap
413 Martha Street South
Stillwater MN 55082

Round It Up America
149 S Barrington Ave #254
Los Angeles CA 90049

Spruce
9311 Bryant Ave So
Bloomington MN 55420

The Green Company Inc
7310 Woodward Ave
Detroit MI 48202

Waste Management of Kentucky
2555 Meridian Dr Ste 200
Franklin TN 37067

Yelp Inc
PO Box 398857
San Francisco CA 94139

 
 

Case:20-01947-jwb Doc #:155 Filed: 07/10/2020

Travelers
Great Lakes Risk Mgmt
CL Remittance Center
Hartford CT 06183

Admiral Insurance Company
311 S Wacker Dr #3225
Chicago IL 60606

Coverall North America Inc
2955 Momentum Place
Chicago IL 60689

Enviro-Master of West Michigan
PO Box 12350
Charlotte NC 28220

Unifirst
1191A Brock Mevey Dr
Lexington KY 40509

Unifirst
1300 Auburn Ave
Pontiac MI 48342

Outfront Media/CBS Outdoor

PO Box 33074
Newark NJ 07188

4265 Woodward Ventures LLC
5000 Kendrick St
Grand Rapids MI 49512

Liberty Maynard LLC
30100 Telegraph Rd Ste 220
Bingham Farms MI 48025

CAD Management LLC
4030 Pennsylvania Ave Ste 400
Kansas City MO 64015.

Accident Fund Insurance Company
PO Box 77000
Dept 77125
Detroit MI 48277

Zurich North America
1333 Richwood Dr SE
Grand Rapids. MI 49508

ECOSURE
26397 Network Place
Chicago IL 60673

Field Fire Protection Inc
4303 40" Street SE
Grand Rapids MI 49512

Unifirst
W136 N4863 Campbell Dr
Menomonee WI 53051

Valley City Linen
10 Diamond Ave SE #1456
Grand Rapids MI-49506

Great Lakes Sports & Social Club
1324 Lake Dr SE
Grand Rapids MI 49506

Lee Shore-Lemon Wheeler Building
50 Louis Street NW Ste 600
Grand Rapids, MI 49503

. SCP Clark LLC
3201 Old Glenview Rd Ste 301
Wilmette IL- 60091

Victorian Square LLC
401 West Main St Ste 313
Lexington KY 40507

Page 5 of 6

Indian Harbor Insurance Co
190 S LaSalle ST #950
Chicago IL 60603

Coverall of Western Michigan
PO Box 72346
Cleveland OH 44192

Empire Disposal
1545 Clay St Unit 5
Detroit MI 48211

Swept Away
5238 32™ Avenue
Hudsonville MI 49426

Unifirst
1339 Healy
Kalamazoo MI 49048

Happy PR
1059 Wealthy St SE #202
Grand rapids MI 49506

Jonia Venture LLC

80 Monroe Ave NW Ste 415
Grand Rapids MI 49503

1064 Bardstown LLC
400 West Market St Ste 1860
Louisville KY 40202

Innovo Development Group LLC
1321 South Westnedge Ave
Kalamazoo MI 49008

A&G Partnership
117 Center St
East Lansing MI 48823
Case:20-01947-jwb Doc #:155 Filed: 07/10/2020

JK East Beltline Real Estate
13405 West Star Dr Ste 2
Shelby Township MI 48315

GTW Depot LLC
200 West Michigan Ste 201
Kalamazoo MI 49007

Nicollet Residences LLC
cio AEW Management
465 Nicollet Mall
Minneapolis MN 55401

Project 35 LLC
601 First Street NW
Grand Rapids MI 49504

US Trustee's Office
125 Ottawa NW Ste 200R.
Grand Rapids MI 49503

Innovo Royal Oak LLC
c/o Assurity Life Insurance Co
20000 Q Street
Lincoln NE 68503

 

Geenen Dekock Properties LLC
12 West 8" St #250
Holland MI 49423

Project Oscar LLC
10340 N 84% St
Omaha NE 68122

Ionia Retail LLC
44 Grandville Ave SW #001

Grand Rapids MI 49503

Gateway Huron, LLC

c/o Robert L. Stark Enterprises
1350 West Third Street
Cleveland, OH 44113

Mercantile Bank
310 Leonard Street NW
Grand Rapids MI 49504

Lease Corporation of Ainerica
3150 Livernois Road, Suite 300
Troy, Michigan 48083

 

Page 6 of 6

6280 LLC
47 § Pennsylvania St 10 Fl
Indianapolis IN 46204

222 Venture LLP
10 East Doty St Ste 300
Madison WI 53703

53 Commerce Building LLC
35 Oakes Street Ste 400
Grand Rapids MI 49503

Congruent Investment Partners
CIP Administrative, LLC
Attn: Matt Killebrew
3400 Carlisle Street, Ste. 430
Dallas TX 75204-0000

Innovo Royal Oak LLC
1321 S Westnedge Ave
Kalamazoo MI 49008

2577 N Clark Land Trust
Parallel Capital LLC, Trustee
c/o Lior Evan
64 Groton Street
Forest Hills, NY 11375
